Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on December 16, 2020.
Claims 1 and 9-13 are canceled.
Claims 21-27 are added.
Claims 2-3, 8, and 14 are amended.

Allowable Subject Matter
Claims 2-8 and 14-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a backup member operably supported within the housing and about the post, the backup member including at least one locking feature receivable within the first groove of the post to maintain the backup member in the second position
a post extending from the housing and defining a first groove; and a backup member supported about the post, the backup member movable along the post
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






January 4, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731